MORRISON, Judge.
The offense is failure to stop for a flashing red light at a railroad crossing; the punishment, a fine of $101.00.
The purported statement of facts found in the record is in narrative form. It does not contain a certificate showing that it contained all of the facts adduced at the trial. In the absence of such a certificate the sufficiency of the evidence cannot be appraised. Stockman v. State, 164 Tex.Cr.R. 469, 303 S.W.2d 410. We find no recitation in the record such as we had in Hall v. State, 171 Tex.Cr.R. 227, 347 S.W.2d 262.
No reversible error appearing, the judgment is affirmed.